t c summary opinion united_states tax_court randall l sindelir petitioner v commissioner of internal revenue respondent docket no 8048-06s filed date randall l sindelir pro_se tamara l kotzker for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure the deficiency stemmed from the disallowance of a deduction for alimony payments and the related adjustment of petitioner’s itemized_deductions the sole issue for decision is whether petitioner properly deducted dollar_figure paid to his ex-wife in as alimony for the reasons discussed below we sustain respondent’s determination background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed randall l sindelir petitioner resided in montana petitioner and his former spouse diana sindelir ex-wife were married in date after separating sometime in late they filed a joint petition for the dissolution of their marriage in date when the couple separated they had an oral agreement that petitioner would pay his ex-wife dollar_figure per month in temporary maintenance petitioner did so in date the couple engaged in court-ordered mediation as part of the divorce proceedings at the mediation a written_separation_agreement was drafted stating that as the couple was living in colorado at the time the separation and divorce proceedings were supervised by the district_court for larimer county petitioner was to pay his ex-wife dollar_figure per month in maintenance this separation agreement was never signed or executed by the parties and petitioner continued to pay his ex- wife dollar_figure per month the divorce became final in date in considering maintenance obligations the district_court for larimer county refused to enforce the draft separation agreement petitioner argued during the course of the final divorce proceeding that the separation agreement was not binding the court agreed with petitioner and found that although an agreement between petitioner and his ex-wife may have been reduced to writing it was not enforceable as it was not signed or executed by the parties petitioner claimed an alimony deduction in the amount of dollar_figure for the amounts he paid to his ex-wife in respondent disallowed the deduction and a deficiency resulted petitioner wrote checks to his ex-wife totaling dollar_figure in testifying at trial that the difference between the amount claimed and the checks written was for expenses paid on her behalf as we ultimately hold that the entire dollar_figure is not deductible as alimony we need not decide whether petitioner properly substantiated the additional_amounts paid discussion4 sec_71 provides the general_rule that alimony payments are included in the gross_income of the payee spouse sec_215 provides the complementary general_rule that alimony payments are tax deductible by the payor spouse in an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year the term alimony means any alimony as defined in sec_71 which provides in relevant part sec_71 alimony or separate_maintenance payments defined -- for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and the issue for decision under these facts is essentially legal in nature therefore we decide the instant case without regard to the burden_of_proof d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the issue here is solely whether petitioner’s payments to his ex-wife in satisfied the requirement that the payments be made under_a_divorce_or_separation_instrument see sec_71 sec_71 provides that a divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse although petitioner and his ex-wife had an oral agreement no written_agreement or decree was in effect for the taxable_year at issue courts have leniently interpreted the writing requirement see eg leventhal v commissioner tcmemo_2000_92 finding that letters signed by both the taxpayer’s attorney and the ex- wife’s attorney clearly setting forth the terms of maintenance payments was a separation agreement osterbauer v commissioner tcmemo_1982_266 determining that a letter sent by the wife’s representative to the taxpayer memorializing the terms of their oral agreement constituted a written instrument but courts have also routinely held that there must be some actual writing in effect see eg 66_tc_308 holding that payments made under an oral agreement were not alimony the draft settlement agreement was never in effect and the fact that petitioner’s ex-wife acknowledges receiving the payments made by petitioner does not satisfy the writing requirement see eg leventhal v commissioner supra although we appreciate the difficult position that petitioner has found himself in particularly since it seems clear that the intention of the oral agreement in effect between petitioner and his ex-wife had been to have the dollar_figure monthly payments serve as alimony deductions are a matter of legislative grace and must meet all applicable statutory requirements 503_us_79 to be deductible as alimony under sec_71 a payment must be made pursuant to some kind of written_agreement and the oral agreement in effect here is insufficient to satisfy that requirement see sec_71 accordingly we hold that petitioner’s payments made to his ex-wife in were not properly deductible as alimony to reflect our disposition of the disputed issue decision will be entered for respondent
